COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-20-00175-CR
Trial Court Cause
Number:                    0917568
Style:                     Earnest James Dudley
                           v. The State of Texas
Date motion filed*:        November 29, 2021
Type of motion:            Motion for Rehearing
Party filing motion:
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge's signature: /s/ Sherry Radack
                         Acting individually          Acting for the Court

Panel consists of      Chief Justice Radack and Justices Rivas-Molloy and Guerra

Date: December 14, 2021